United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
W.S., Appellant
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Grand Rapids, MI, Employer
)
___________________________________________ )
Appearances:
Edward L. Daniel, for the appellant
Office of Solicitor, for the Director

Docket No. 09-1118
Issued: December 8, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 25, 2009 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ February 23, 2009 decision, which denied modification of the Office’s
October 21, 2008 schedule award decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the schedule award decision.
ISSUE
The issue is whether appellant has more than 10 percent permanent impairment of his left
upper extremity for which he received a schedule award.
FACTUAL HISTORY
On March 9, 2005 appellant, then a 64-year-old air mail processing clerk, filed a
traumatic injury claim alleging that, on March 8, 2005, he was pulling an all-purpose container
through a congested area when he twisted his left shoulder in the performance of duty.1 He did

1

He also filed an occupational disease claim for the same incident.

not initially stop work.2 The Office accepted appellant’s claim for left shoulder rotator cuff tear.
It authorized left shoulder arthroscopic surgery, which he underwent on January 24, 2006 and
which was performed by Dr. David A. Detrisac, a Board-certified orthopedic surgeon and
treating physician. Appellant was totally disabled through May 12, 2006 and returned to work
full time in a rehabilitation position as an express mail clerk. He received appropriate
compensation benefits.
In an August 17, 2006 report, Dr. Detrisac noted that appellant was six months status post
left shoulder arthroscopic rotator cuff repair and arthroscopic acromioplasty. He indicated that
appellant had occasional complaints of left shoulder pain. Dr. Detrisac noted that the surgical
incisions were healed. He determined that, for range of motion of the left shoulder, appellant
had 145 degrees of flexion when upright, 145 degrees of abduction, 50 degrees of external
rotation and internal rotation to T12.
On July 18, 2007 Dr. Detrisac noted that it was one and a half years since appellant’s
rotator cuff repair. He examined appellant’s range of motion for the left shoulder and noted
findings which included 150 degrees of flexion to 150 degrees of abduction. Dr. Detrisac also
noted 50 degrees of external rotation and internal rotation to T12. He noted that appellant had
good strength of flexion and abduction and normal strength to internal and external rotation.
On July 20, 2008 appellant requested a schedule award. He submitted a June 19, 2008
report from Dr. John W. Ellis, a Board-certified family practitioner, who noted appellant’s
history of injury and treatment and examined him. Dr. Ellis utilized the American Medical
Association, Guides to the Evaluation of Permanent Impairment (5th ed. 2001) (A.M.A., Guides)
and determined that, for the left shoulder, appellant was entitled to receive an impairment of 14
percent to the left upper extremity. For range of motion of the left shoulder, he referred to
Figures 16-38 to 46, pages 475-479,3 and advised that appellant had 13 percent impairment.
Dr. Ellis’ findings included flexion of 112 degrees for five percent impairment, extension of 46
degrees for one percent impairment, abduction of 102 degrees for four percent impairment,
internal rotation of 61 degrees for two percent impairment and external rotation of 57 degrees for
one percent impairment. He also referred to Tables 16-10a and 16-11 at pages 482-4844 and
advised that appellant had an impairment of one percent for the brachial plexus according to
Table 16-14.5 Dr. Ellis referred to the Combined Values Chart and opined that appellant was
entitled to an impairment of 14 percent to the left upper extremity. He indicated that appellant
reached maximum medical improvement on September 8, 2006, one year after surgery on his left
shoulder.

2

The record reflects that he was assigned to full-time limited-duty work until January 23, 2006.

3

A.M.A., Guides (5th ed. 2001).

4

Id.

5

Id. at 490.

2

By letter dated July 29, 2008, the Office requested that appellant’s treating physician,
Dr. Detrisac, provide an impairment rating based on the A.M.A., Guides.6
In an August 27, 2008 treatment note, Dr. Detrisac noted that it was now two years and
seven months since appellant’s left shoulder arthroscopic rotator cuff repair and arthroscopic
acromioplasty. He advised that appellant complained of left shoulder pain, after heavy activity
and exercise and/or at night. Dr. Detrisac indicated that appellant continued to have work
restrictions. Regarding the left shoulder, he provided range of motion measurements which
included 135 degrees of flexion when appellant was upright, 130 degrees of abduction, 50
degrees of external rotation and internal rotation to T12. On manual testing of the left shoulder,
Dr. Detrisac indicated that there was good strength of the flexion, abduction, external rotation
and internal rotation. In a separate report also dated August 27, 2008, he noted examining
appellant on that date. Dr. Detrisac advised that appellant had reached maximum medical
improvement on July 24, 2006, six months after surgery. He provided measurements for range
of motion for the left shoulder which included: 135 degrees of flexion, 130 degrees of abduction;
and 50 degrees of external rotation and 30 degrees of internal rotation. Dr. Detrisac noted
diminished shoulder strength with only good strength of flexion, abduction, external rotation and
internal rotation, but found no sensory losses or atrophy. He opined that appellant had left upper
extremity impairment of 12 percent based on 2 percent flexion, 2 percent abduction, 6 percent
external rotation and 2 percent internal rotation.
On September 26, 2008 the Office requested that the Office medical adviser review the
range of motion measurements provided by Dr. Detrisac and provide an impairment rating.
In a September 29, 2008 report, the Office medical adviser utilized the A.M.A., Guides,
and provided an impairment rating. He referred to Figures 16-40, 16-43 and 16-467 and noted
findings for the left shoulder, which included: appellant had forward flexion of 135 degrees, for
three percent impairment; abduction of 130 degrees, for two percent impairment; internal
rotation of 30 degrees, for four percent impairment and external rotation of 50 degrees, for one
percent impairment. The Office medical adviser explained that appellant reached maximum
medical improvement on July 24, 2006, which was approximately six months after his rotator
cuff repair. He indicated that appellant had an impairment of 10 percent to the left upper
extremity. The Office medical adviser noted that his calculation differed from that of
Dr. Detrisac because it appeared that Dr. Detrisac inadvertently switched the calculations when
reading Figure 16-46.8 He noted that Dr. Detrisac awarded the deficit for internal rotation when
reading the external rotation value and vice versa. The Office medical adviser opined that
appellant had an impairment of 10 percent to the left upper extremity.

6

Appellant, who lives in Lansing, Michigan, previously asked that the Office authorize Dr. Ellis, who practices in
Oklahoma City, Oklahoma, to be his treating physician. On August 1, 2008 the Office denied this request to change
treating physicians, noting that Dr. Ellis was located more than 1,000 miles from appellant’s home.
7

A.M.A., Guides 476, 477, 479.

8

Id.

3

On October 21, 2008 the Office granted appellant a schedule award for 10 percent
impairment of the left upper extremity. The award covered a period of 31.2 weeks from July 24,
2006 to February 27, 2007.
On January 14, 2009 appellant’s representative requested reconsideration and submitted
additional medical evidence. He indicated that the Office did not properly consider the
measurements provided by Dr. Ellis.
In a December 19, 2008 report, Dr. Ellis noted that when he examined appellant on
June 19, 2008 he conducted a thorough examination and evaluation, which included range of
motion measurements for his shoulder. He provided the worksheet for his calculations. They
included findings for the left shoulder, which included: appellant had forward flexion of 112
degrees, for five percent impairment; extension of 46 degrees for one percent impairment,
abduction of 102 degrees, for four percent impairment; internal rotation of 61 degrees, for two
percent impairment and external rotation of 57 degrees, for one percent impairment. Dr. Ellis
also provided findings for the brachial plexus and referred to Table 16-14.9 He indicated that
appellant had an impairment of one percent. Dr. Ellis opined that appellant had 14 percent
impairment of the left arm.
In a report dated February 10, 2009, the Office medical adviser noted that he had
reviewed appellant’s history of injury and treatment. He indicated that appellant reached
maximum improvement on July 24, 2006, which was approximately six months after his rotator
cuff repair. The Office medical adviser repeated that appellant’s impairment for the left upper
extremity was equal to 10 percent. He noted that he had utilized the results from the treating
physician, Dr. Detrisac, from August 27, 2008. The Office medical adviser explained that he
selected the results from Dr. Detrisac, as opposed to those of Dr. Ellis, because he had
“consistently documented significantly better abduction and flexion of the left shoulder
compared to that of Dr. Ellis.” He adviser noted that Dr. Detrisac’s examinations were relatively
consistent over several visits and were never as poor as was documented in Dr. Ellis’
examination. The Office medical adviser also noted that Dr. Ellis gave appellant a brachial
plexus rating, but in the setting of overlying cervical pathology, it was unlikely that any
neurological symptoms were related to the shoulder diagnosis. He reiterated that the proper
impairment was 10 percent to the left upper extremity.
By decision dated February 23, 2009, the Office denied modification of its previous
decision.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act10 sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.11 The Act, however, does not specify the manner by which the
9

Id. at 490.

10

5 U.S.C. §§ 8101-8193.

11

Id. at § 8107.

4

percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice for all claimants under the law, good administrative practice requires the use of
uniform standards applicable to all claimants.12 The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.13
ANALYSIS
In the present case, appellant’s claim was accepted for left shoulder rotator cuff tear and
arthroscopic surgery. The record contains reports from appellant’s treating physician,
Dr. Detrisac, and also Dr. Ellis who performed an impairment evaluation of appellant. These
physicians submitted reports with differing impairment ratings.
In a report dated June 19, 2008, Dr. Ellis, indicated that appellant had impairment of 14
percent to the left upper extremity and reached maximum medical improvement on September 8,
2006, a year after his left shoulder surgery. He utilized the A.M.A., Guides and provided range
of motion measurements for the left shoulder. Dr. Ellis referred to Figures 16-38 to 46, pages
475-79 of the A.M.A., Guides. He noted that appellant had flexion of 112 degrees for 5 percent
impairment, extension of 46 degrees for one percent impairment, abduction of 102 degrees for
four percent impairment, internal rotation of 61 degrees for two percent impairment and external
rotation of 57 degrees for one percent impairment. These measurements were added to equal 13
percent impairment. While Dr. Ellis advised that appellant had an impairment of one percent for
the brachial plexus according to Table 16-14, and Tables 16-10a and 16-11 at pages 482-484 of
the A.M.A., Guides, he did not explain how he determined that this additional impairment was
appropriate. Medical conclusions unsupported by rationale are of little probative value.14
While Dr. Ellis explained how he arrived at the findings for the left shoulder (with the
exception of the brachial plexus findings), the Board notes that his range of motion findings were
slightly higher than those presented by the treating physician, Dr. Detrisac. The Board notes that
on three separate occasions, Dr. Detrisac measured appellant’s range of motion and presented
consistent findings. In his most recent report dated August 27, 2008, Dr. Detrisac provided
measurements for range of motion for the left shoulder which included; 135 degrees of flexion,
130 degrees of abduction, 50 degrees of external rotation and 30 degrees of internal rotation. He
also explained there were no sensory losses or atrophy. The Office medical adviser explained
the reasons he chose to use the findings presented by Dr. Detrisac, the attending physician, over
Dr. Ellis. The Board finds that the medical adviser properly explained why the opinion and
consistent findings of Dr. Detrisac provided a more accurate basis on which to determine
appellant’s permanent impairment. Dr. Detrisac is an orthopedic surgeon and appellant’s
treating physician who performed appellant’s surgery and examined him on several occasions

12

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

13

A.M.A., Guides (5th ed. 2001); 20 C.F.R. § 10.404.

14

S.S., 59 ECAB ___ (Docket No. 07-579, issued January 14, 2008); see Mary E. Marshall, 56 ECAB 420 (2005)
(medical reports that do not contain rationale on causal relationship have little probative value).

5

over several years while Dr. Ellis is a general practitioner and examined appellant once for
purposes of an impairment evaluation.15
The Board finds that the Office medical adviser, using Dr. Detrisac’s findings, properly
rated the impairment to appellant’s left shoulder. Applying Figures 16-40, 16-43 and 16-46 of
the fifth edition of the A.M.A., Guides16 to Dr. Detrisac findings on examination of August 27,
2008, the Office medical adviser properly assigned 3 percent impairment for 135 degrees of
flexion, 2 percent for 130 degrees of abduction, 1 percent for 50 degrees of external rotation and
4 percent for 30 degrees of internal rotation, and added these values for a total of 10 percent
impairment for loss of motion to the left upper extremity. Although Dr. Detrisac indicated that
appellant was entitled to an impairment of 12 percent to the left upper extremity, the Board finds
the minor calculation error in Dr. Detrisac’s report in the values for internal and external rotation
explained the difference. The Board also finds no evidence to suggest a brachial plexus rating as
there were no neurological symptoms present, consistent with findings reported by Dr. Detrisac.
Accordingly, the Board finds that appellant has no more than 10 percent permanent
impairment of the left upper extremity.
On appeal, appellant’s representative argues that additional development of the record is
required in regard to the brachial plexus; however, as noted above, the Office medical adviser
explained that there were no findings to support such a rating, and appellant’s treating physician
also provided no support for such a rating. Dr. Ellis did not explain how he determined that this
rating was determined pursuant to the A.M.A., Guides or how it was due to the accepted
condition. Thus, appellant’s contention is without merit.
CONCLUSION
The Board finds that appellant has no more than 10 percent permanent impairment of the
left upper extremity, for which he received a schedule award.

15

Office procedures also contemplate that the attending physician should make the impairment evaluation
whenever possible. See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent
Disability Claims, Chapter 2.808.6(c) (August 2002).
16

A.M.A., Guides 476, 477, 479.

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 23, 2009 is affirmed.
Issued: December 8, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

